Per Curiam.
The respondent has admitted issuing a series of checks to a man named Kligman. The latter was engaged in the grocery business and used the checks to obtain merchandise from third persons. When he drew the checks respondent knew he did not have sufficient funds in bis bank account for their payment upon presentation. When presented at the bank on which they were drawn some of these checks were not paid because of insufficient funds. Efforts to obtain payment thereof from the respondent and from Mr. Kligman were unsuccessful. Kligman subsequently closed bis store and cannot now be located.
On the hearings before an official referee it developed that all but four checks issued in May and June, 1940, aggregating $108.40 have been paid. The respondent, although he gained no financial benefit, by his conduct aided Kligman to participate in a fraud upon his creditors. Despite respondent’s promise to pay these checks, if given more time, he has failed to do so although almost a year has since elapsed.
The record clearly establishes that the respondent should not be permitted to remain a member of an honorable profession and should be disbarred.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Respondent disbarred.